DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021 and 06/08/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “MOTOR WITH ROTOR HOLDER HAVING FIRST AND SECOND MAGNETS WITH DIFFERENT INTERVALS TO HOLDER”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 1: Line 25 on page 2 recites “an interval” as a first recitation, it is confusing if it is the already recited recitation of “an interval” in claim 23 or a new interval.  Examiner will assume it is meant to be “a second interval” for examination purposes.  Clarification is needed. 
Claims 2-6 are rejected based on dependency from claim 1.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PG Pub 20200161939 hereinafter “Takahashi”) in view of Zhang et. al (US Patent 9331532 hereinafter “Zhang”). 
Re-claim 1, Takahashi discloses  a  motor (Title) comprising: a stationary unit including a stator (50) annularly surrounding a vertically (11) extending central axis (vertical axis of 11); and a rotation unit (40)   including a magnet unit (42) disposed radially outward surface of the stator (see Fig.34) ; wherein the rotation unit further includes a cylindrical rotor holder (41, 43) extending in an axial direction (axially extending 43), see Fig.33); the magnet unit is held on a radially inside (see Fig.35) surface of the rotor holder (magnets 42 are inside 43); the magnet unit includes a plurality of first magnets (131b) each of which has N and S poles  (magnetization direction is radial, magnetization goes from north to south pole ) magnetized in a radial direction  ( direction of arrow in 131b), and a plurality of second magnets (132b) each of which has N and S poles magnetized in a circumferential direction ( direction of arrow in 132b, North to south, right to left in Fig.35); each first magnet and each second magnet (131b, and 132b are adjacent to each other) are adjacent to each other in the circumferential direction (see Fig.35); magnetic poles of radially inner end portions of the first magnets (131b, annotated Fig.35) adjacent to each other in the circumferential direction via the second magnet are different from each other (one arrow is N/s the other is S/n, or north to south, the other is south to north magnet poles); magnetic poles of circumferential end portions (circumferential ends of 132b having arrows in circumferential direction ) of the second magnets (132b) adjacent to each other in the circumferential direction via the first magnet are different from each other (magnets have Different poles, N/S, or S/N  opposite arrows, showing magnetization North to south) ; and an interval (location of 133 is interval) is provided between a radially outside surface 20of each first magnet (131b outer surface in Fig.35) and the radially inside surface of the rotor holder (43). 
    PNG
    media_image1.png
    414
    533
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    400
    763
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    4
    11
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    569
    625
    media_image4.png
    Greyscale


	However, Zhang teaches an [second] interval (annotated Fig.1) is provided between a radially outside surface of each second magnet (34) and the radially inside surface of the rotor holder (10).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the interval and second magnet disclosed by Takahashi wherein an [second] interval is provided between a radially outside surface of each second magnet and the radially inside surface of the rotor holder as suggested by Zhang providing high power density motor (Zhang, Col. 1, L.330-65),  furthermore interval between second magnet and rotor holder is provided as another embodiment of Takahashi see Fig.398 and Fig.39).

    PNG
    media_image5.png
    396
    805
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    601
    473
    media_image6.png
    Greyscale

Re-claim 2, Takahashi as modified discloses the motor according to claim 1, wherein a circumferential length of each first magnet (131b) is longer than a circumferential length of each second magnet (132b, see Fig.35).  
Re-claim 3, Takahashi as modified discloses the motor according to claim 2, wherein a radial length of each second magnet (132b, see Fig.35) is longer than a radial length (see Fig.35) of each first magnet (131b).  
Re-claim 4, Takahashi as modified discloses the motor according to claim 1, wherein shapes of each first magnet and each second magnet (131b, 132b) are rectangular parallelepipeds (see Fig.35, and also Zhang teaches first and second magnets are rectangular, see claim 17).  
Re-claim 5, Takahashi as modified discloses the motor according to claim 1, wherein at least one of at least a portion of the radially outside surface of each first magnet (131) and at least a portion of the radially outside surface of each second magnet (132) is opposite to the radially inside surface of the rotor holder (133) via adhesive (P [0453], 131, and 132 are fixed via adhesive).  
Re-claim 6, Takahashi as modified discloses the motor according to claim 1, wherein a radial gap (D) 21between each second magnet and the stator is identical (gap D between stator and rotor Is same gap D) to a radial gap (D), P [0438] between each first magnet and the stator (50, radial gap between 40 and 50 is D which is one gap).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834